Citation Nr: 1607341	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating higher than 70 percent for service-connected posttraumatic stress disorder.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran underwent a videoconference hearing before the undersigned Veterans Law Judge in December 2015; a hearing transcript is contained in the electronic claims file. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD does not cause him total occupational and social impairment.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

The Board concludes that the RO has substantially satisfied its duty to notify as required by the VCAA.  The Veteran was provided proper VCAA notice in October 2012 that fully informed him of how to establish a higher rating for his PTSD, including what type of evidence was necessary.  He was also issued a subsequent statement of the case (SOC) and later supplemental statements of the case (SSOCs) that also informed him of the applicable regulations.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Additionally, the Board concludes that the duty to assist has also been met.  The totality of the Veteran's VA and private treatment records has been obtained.   He was given appropriate VA examinations in January 2013 and September 2014 at which the examiners reviewed the entire claims folder.  Contained in the examination reports are relevant opinions by the examiners concerning the severity of the Veteran's PTSD. The examinations addressed the appropriate rating criteria found in the General Rating Formula for Mental Disorders.  There is no indication that there is any relevant evidence outstanding in this claim and the Board will proceed with consideration of the Veteran's appeal.

As noted above, the Veteran testified at a hearing in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the Board hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  In light of the above, the Board concludes that the duty to assist has been met and will proceed with its adjudication of this claim. 

II. Increased Rating for PTSD

The Veteran contends he is warranted a rating higher than 70 percent for his service-connected PTSD.  The Board notes that from June 28, 2012 to August 31, 2012, he was in receipt of a temporary total disability rating for this condition.  As of September 1, 2012, his original 70 percent rating was restored.  

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

When a veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed until a final decision is made.  The analysis therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, a practice known as "staged" rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130 for claims filed before August 4 2014. 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians assign to veterans.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 61-70 is indicative of "some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Turning now to the facts of the case, there is an ample amount of VA psychiatric treatment records in the electronic claims file concerning treatment for PTSD since June 2011.  A June 2011 record indicates that his PTSD symptoms were stable and that he was experiencing relationship problems; a GAF of 55 was assigned.  In August and September of 2012 he was assigned GAF scores of 50 and 60.  Notes indicate that he enjoyed a recent uptick in time spent with his son and daughter-in-law after they moved closer to him.  In May 2013, he was treated for depression and isolation.  A GAF score of 55 was assigned and his feelings of sadness and grief were recorded.  

He underwent a VA PTSD examination in January 2013.  The examiner indicated the claims file was reviewed.  His diagnoses of chronic PTSD, depressive disorder not-otherwise-specified, and alcohol abuse (in remission) were noted.  A GAF score of 48 was assigned.  In terms of differentiating symptoms, the examiner attributed reexperiencing, sensitivity to and avoidance of reminders, hypervigilance, memory gaps, increased startle response, anger problems, and sleep problems to the PTSD.  The examiner ultimately concluded that the Veteran's mental disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the PTSD accounted for about two thirds of this level of impairment.  The examiner stated that the depression and the alcohol abuse were not linked to active duty and were not linked to his PTSD.  He specifically noted his son's suicide as a factor involved with these separate conditions.  

The examiner noted that the Veteran and his wife were divorced, but were giving the relationship another try while living together.  The Veteran reported visiting his mother in a nearby nursing home several times per week.  The Veteran reported experiencing road rage and discussed his dislike of attending public gatherings or going to the grocery store.  He reported participating in a veterans' motorcycle club, but avoided recent meetings because the other members consumed alcohol.  He reported feeling uncomfortable while eating at restaurants.  He reported spending time with his sons' families and a friendship with another couple.  He stated he was retired from his 20 year job at a Winnebago plant, but further reported sometimes working part time at his brother's lumber yard.  He stated he could not tolerate work around other people.  The Veteran stated that since 2008, he was hospitalized twice at VA facilities for mental issues, including one incident involving suicidal thoughts.  

A detailed history of the Veteran's mental and legal status is included in the examination report, as well as a summary of his problems with alcohol abuse.  The examiner completed the PTSD diagnostic criteria that supported the diagnosis.  In so doing, the examiner marked that the Veteran experienced difficulty falling or staying asleep, irritability or outburst of anger, hypervigilance, and exaggerated startle response.  In the separate symptoms section of the report, the examiner checked that the Veteran had depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), and disturbances of motivation and mood.  In the "other symptoms" section, the examiner noted crying spells and a history of suicidal thoughts, although none current.  The examiner concluded that based on the overall record and the examination, there was not an increase in the impairment ascribable to the Veteran's PTSD; it was the same as his last VA examination in 2008.

In the summer months of 2013 his depression treatment continued.  It was noted that he was fighting with his wife over money with more frequency.  It was also noted that he had hobbies of motorcycle riding and golf.  He was assigned a GAF score of 55 in August.  

September and October 2013 treatment records assign GAF scores of 58 and 60.  His depression, isolation tendencies, and poor stress tolerance were noted; but he reported a decreasing amount of nightmares.  The Veteran reported being active in a Vietnam Veterans' motorcycle club. 

In a November 2013 VA vocational rehabilitation report it was determined that the Veteran had a serious employment handicap and that achievement of a vocational goal was not reasonably feasible. 

In January 2014, it was noted that he was doing well and his nightmares were down to once per month.  He denied irritability or outburst of anger.  His mood was fine.  A GAF of 60 was assigned.  In March and April 2014 his symptoms were largely the same.  It was noted that he was experiencing less negative thoughts.  

In May 2014, a treatment note indicated that the Vetera possessed "overall decreased PTSD symptoms."  He reported experiencing fewer nightmares, was sleeping eight hours a night, and had a good overall mood.  He reported plans for golfing during the upcoming summer and had recently been elected president for his state's chapter of his Vietnam Veteran's motorcycle club.  He reported an improvement in his marital relationship.  A GAF score of 65 was assigned.  In June 2014, he was noted as being very stable with generally improved mental health symptoms as well as stable PTSD symptoms.  There was a decrease in his mood problems and irritability.  He exhibited an increasing amount of positive thinking.

In August 2014, a treatment note reported that he had decreased PTSD symptoms, including nightmares.  It indicated he was active with his immediate family members, had a good mood, was positive and hopeful, and engaged in hobbies, including traveling with his motorcycle group.  GAF scores of 70 and 65 were assigned this month.  A similar level of symptomatology was noted from this point through December 2014; he was largely stable throughout this period.  

The Veteran underwent his next VA PTSD examination in September 2014.  The examiner indicated the electronic claims file was reviewed.  The examiner diagnosed PTSD and concluded that it resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran reported continued arguments with his ex-wife, who he was still living with; but stated he coped by keeping busy playing the guitar or doing other tasks around the house.  He stated he enjoyed watching television and reading and that he traveled once a month to visit his children and their families.  He stated he enjoyed interacting with his grandchildren and playing video games with them.  He further stated he visited his mother in assisted living three times per week.  He discussed avoiding public places like restaurants and shopping centers, citing anxiety.  He also discussed his continued participation in the Vietnam Veterans motorcycle group as the state chapter President.  He highlighted two recent rides the past month.  The Veteran was still retired and discussed his perception that his retirement was not voluntary and related to his anxiety; he believed that his inability to work around others without arguing forced him to choose retirement in lieu of getting fired.  

The examiner proceeded to complete the PTSD diagnostic criteria to confirm his diagnosis.  In so doing, the examiner marked that the Veteran's PTSD resulted in avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritability, hypervigilance, exaggerated startle response, and sleep disturbance.  In the separate symptoms section of the report, the examiner marked that the Veteran exhibited anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining and effective work and social relationships.  Later in the report, the examiner noted that the Veteran credibly denied thoughts of harm to self or others and also that there was no hallucinations, delusions, or signs of thought disorder.  In conclusion, the examiner noted that his VA mental health providers no longer included depression and alcohol abuse as diagnoses; the examiner agreed with this based on the Veteran's presentation at the examination.  

Two April 2015 notes further document his stable condition.  His PTSD symptoms were described as "well controlled" and it was noted that he was less depressed and stressed.  One note indicates that the Veteran "continues to be very active as the Iowa state president for the Vietnam Veterans Motorcycle Club, he clearly enjoys that and is looking forward to several planned events this summer" and that he was continuing to get along well with his wife.  GAF scores of 65 and 70 were assigned.  

In May 2015, it was noted that the Veteran's mood was "OK" and was neither too high nor too low.  He reported happiness associated with riding his motorcycle.  A GAF score of 60 was assigned.  Later that month, it was noted that "he remains very active with the Veterans motorcycle group that he is state president for" and that "he clearly enjoys the activities that he and the club are involved with and enjoys the fellowship with other Vietnam Veterans."  It goes on to state that these activities have helped him with his mood and with finding his purpose in life.  It concluded that, generally, the Veteran was doing well.  A GAF of 70 was assigned.  This level of symptomology is documented through August 2015.   

In addition to the medical evidence discussed above, the Veteran has provided multiple lay statements regarding his PTSD symptoms.  On his April 2013 notice of disagreement (NOD), he indicated the PTSD resulted in constant panic attacks and increased stress which ultimately forced him to retire so he would not ultimately be fired.  On his September 2013 VA Form 9 Substantive Appeal, the Veteran indicated he suffered from deficiencies in most areas such as work, near-continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  He also noted that he suffered from anxiety, irritability, chronic flashbacks, and marital strife as a result of his PTSD.  He stated he attempted suicide "numerous" times as a result.  A December 2015 statement from the Veteran's wife discussed the Veteran's persona hygiene issues, stating that he sometimes showered only monthly, as well as his continuing nightmares.  A statement from the Veteran's son submitted at the same time discussed his displeasure with VA and his belief that his father suffers from PTSD. 

At his December 2015 videoconference hearing, he testified that he possessed suicidal thoughts as recent as January 2012 when he loaded a gun and set it on his lap before his son and the police showed up to assist him.  He stated that he did not have much social interaction outside of participation in his motorcycle group, although he did note a friendship with a neighbor and visits with his mother.  He talked about feeling uncomfortable around others, including his children and grandchildren.  He stated there was hardly any interaction with these family members.  His wife reiterated this.  She also stated the Veteran never wanted to leave the house, and instead preferred to play computer games and watch television.  She further stated he had disappeared on a few occasions after becoming angry, including one instance when he ended up in Colorado and could not remember how.  She further testified about the limited nature of the Veteran's social interactions outside of the motorcycle group.  She stated that the Veteran was irritable and sometimes would throw things.  She also stated he avoided watching movies about war.  

After review of all of the relevant evidence, the Board must deny the Veteran a rating higher than 70 percent for his service-connected PTSD.  At no point during the appellate period has a competent psychiatric professional indicated that the Veteran's PTSD symptomology results in "total occupational and social impairment", the criteria for the maximum 100 percent disability rating according to the General Rating Formula.  The record clearly indicates, via the opinions of the VA examiners as well as the Veteran's own statements at his routine VA psychiatric treatment appointments, that he possesses social relationships in his life.  There is ample evidence concerning his involvement in a Vietnam Veterans motorcycle group, which the Veteran served as state president of, and the positive impact that this had on his life.  He has further discussed positive relationships with family members, including his children, grandchildren, and mother.  He has also discussed a friendship with a neighbor.  While the Veteran himself has called into question his actual level of social interaction, including at his December 2015 Board hearing, he has never stated that he suffered from "total social impairment," which remains a consideration for the maximum rating.  

Additionally, the VA treatment records actually paint a picture of improvement in terms of his mental condition since 2011.  His most recent GAF scores from 2015 were recorded as high as 70, indicative of some mild symptoms or some difficulty in social, occupational, or school, but generally functioning pretty well, has some meaningful interpersonal relationships."  The VA physicians noted his stable nature, positive social hobbies, and lessening PTSD symptoms.  

Furthermore, neither of the VA examiners concluded that the PTSD resulted in total occupational and social impairment.  The January 2013 examiner concluded that the Veteran's mental diagnoses caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, the criteria for a 30 percent rating.  The September 2014 examiner concluded the PTSD resulted in occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.  Thus, both competent and credible VA examiners did not believe the PTSD resulted in the level of impairment warranted for the Veteran's current 70 percent rating, much less the maximum 100 percent rating; however the Board is not interested in lowering the Veteran's rating here.  

The Board is mindful of the evidence contained in the claims folder concerning the sometimes serious nature of his condition, including the Veteran's statements concerning past suicide attempts, as well as the lower GAF scores of record, such as the 48 he was assigned at his first VA examination, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  It concludes that the current 70 percent rating fully encapsulates these serious symptoms.  Under the General Rating Formula, the criteria for a 70 percent rating considers suicidal ideation, near-continuous panic or depression, impaired impulse control, neglect of hygiene, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships, all of which the Veteran has cited, in some form, as reasons why he is entitled to the maximum rating, and some of which were marked by the VA examiners.  While total occupational and social impairment is needed for entitlement for the maximum rating, the Board nevertheless points out that the Veteran has not exhibited at any point the symptoms listed in the General Rating Formula for this maximum rating.  

The Board recognizes and sympathizes with the Veteran's belief that his symptoms warrant him the maximum 100 percent rating.  However, the Veteran, his wife, and his son are not competent to provide evidence regarding the level of impairment his PTSD results in.  

In summary, the Veteran has not produced evidence that he is warranted the maximum 100 percent rating for his service-connected PTSD.  For the above stated reasons and bases, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Instead, the preponderance of the evidence is against this claim and it must be denied.

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His anger, irritability, mood disturbances, memory impairment, decreased motivation, isolation, difficulty with social skills, hypervigilance, nightmares, sleep trouble, avoidance, flattened affect, difficulty in stressful situations, suicidal thoughts and anxiety are fully contemplated by DC 9411. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating higher than 70 percent for PTSD is denied.  


REMAND

The Veteran's VA vocational folder includes a "Counseling Record - Narrative Report" from November 2013.  This report concluded that the Veteran's service-connected disabilities "clearly contribute in an identifiable, measurable, observable manner to the [V]eteran's overall vocational impairments" and further states that job duties that require emotional stressors would aggravate his PTSD, likely leading towards long-term vocational complications.  The report also stated that the Veteran's difficulties resulting from age and mobility affected his vocational impairments.  

The record is devoid of any opinion regarding the cumulative effect of his service-connected disabilities, in totality, on his ability to obtain and maintain substantially gainful employment.  The vocational opinion cited above does indicate that his service-connected condition do contribute to his occupational impairment.  As such, this claim must be remanded so such an opinion can be rendered.    

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to an appropriate VA examiner for an opinion concerning the combined effect of the Veteran's service-connected disabilities on his employability.  The claims file must be made available to and reviewed by the examiner in conjunction with providing this opinion, and the report should reflect that such a review was made.

The examiner is reminded that the Veteran currently has a combined rating of 80 percent, which encompasses PTSD (70 percent), tinnitus (10 percent), and hearing loss (10 percent).  

Based on the evidence contained in the claims file, the examiner must offer an opinion as to the functional impairment caused solely by the service-connected disabilities.  

The examiner should consider the Veteran's education, experience, and occupational background.  All pertinent and medical evidence should be considered, including the Veteran's various statements indicating his belief that his mental condition forced him to retire early because he could no longer effectively work with other people.  

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


